EXECUTION COPY

BUY-OUT AGREEMENT
This Buy-Out Agreement (this "Agreement") is made as of December 24, 2013 by and
among Emeritus Corporation, a Washington corporation ("Emeritus"), EmeriCare NOC
LLC, a Delaware limited liability company and a wholly owned indirect subsidiary
of Emeritus ("Buyer"), each of the individuals set forth on the signature pages
hereto (each, a "Minority Member" and collectively, the "Minority Members") and
solely with respect to Sections 5, 9(c) and 10 of this Agreement, Dale Clift.
RECITALS
WHEREAS, pursuant to a Unit Purchase Agreement, dated November 1, 2012, by and
among the Home Health Care Holdings, LLC, a Delaware limited liability company
(the “Company”), Emeritus, Buyer, the members of the Company set forth on
Exhibit A attached thereto, and Kinderhook Industries, LLC, a Delaware limited
liability company (the “Unit Purchase Agreement”), Buyer acquired certain equity
interests in the Company from the members of the Company, including the Minority
Members;
WHEREAS, immediately following the Closing (as defined in the Unit Purchase
Agreement) an Amended and Restated Limited Liability Company Agreement of the
Company dated as of November 1, 2012 (the "LLC Agreement") became effective and
the Minority Members owned the units of the Company (the "Minority Units") set
forth on Exhibit A hereto;
WHEREAS, Emeritus, Buyer and the Minority Members entered into a Put/Call
Agreement, dated as of November 1, 2012 (as amended on February 25, 2013, the
“Put/Call Agreement”), setting forth the terms and conditions for the right or
option, as the case may be, regarding the purchase or sale, as applicable, of
the Minority Units;
WHEREAS, Emeritus has engaged in discussions and may, in the future, continue
discussions regarding a Strategic Event and as a result, Buyer desires to own
100% of the equity interests of the Company and the Minority Members desire to
sell the Minority Units to Buyer; and
WHEREAS, Emeritus, Buyer and the Minority Members desire to terminate the
Put/Call Agreement as set forth herein, and Buyer desires to purchase and the
Minority Members to sell, the Minority Units, all on the terms and conditions
set forth herein.
AGREEMENT
NOW THEREFORE, in consideration of the mutual covenants, terms, and conditions
stated herein, Emeritus, Buyer, each of the Minority Members and solely with
respect to Sections 5, 9(c) and 10, Dale Clift agree as follows:
1.Buy-Out.



 
23525-0058/LEGAL28608842.9

--------------------------------------------------------------------------------




(a)    Purchase of Minority Units. Buyer hereby agrees to purchase all of the
Minority Units owned by each Minority Member, and each Minority Member agrees to
sell to Buyer all of the Minority Units owned by such Minority Member, on the
terms and conditions set forth herein.
(b)    Purchase Price. The aggregate purchase price for all the Minority Units
shall be $10,112,885.31, subject to adjustment equal to the True-Up Amount, as
set forth below (the “Purchase Price”). The Purchase Price shall be payable as
follows:
(i)    An aggregate of $5,075,000 (the “Signing Date Payment”) shall be paid by
Buyer (or at its option, an affiliate of Buyer) upon the execution of this
Agreement to the Minority Members by wire transfer of immediately available
funds in an amount equal to each Minority Member’s pro rata share (as set forth
on Exhibit A hereto) of such Signing Date Payment to the bank account provided
for such Minority Member on Exhibit A hereto (the “Bank Account” and
collectively, the “Bank Accounts”); and
(ii)    upon the earlier of (x) December 31, 2014 and (y) the closing of any
Change of Control Transaction (the “Second Payment Date”) and subject to Buyer’s
receipt of an executed Second Date Release (as defined below) from each Minority
Member, Buyer (or at its option, an affiliate of Buyer) shall pay an amount
equal to (A) an aggregate of $5,037,885.31 plus (B) the True-up Amount (which
the parties acknowledge could be negative) (such amount, the “Second Payment”)
to the Minority Members by wire transfer of immediately available funds in an
amount equal to each Minority Member’s pro rata share (as set forth on Exhibit A
hereto) of such Second Payment to the Bank Account provided for such Minority
Member on Exhibit A hereto.
(c)    Transfer of Minority Units. Immediately prior to the execution of this
Agreement, each Minority Member shall have executed and delivered to Buyer an
assignment of his, her or its Minority Units in the form attached hereto as
Exhibit B to Buyer to be held in escrow pending receipt of confirmation of the
wire transfer of the Signing Date Payment. Immediately upon confirmation of the
wire transfer by (or on behalf of) Buyer of the Signing Date Payment to the Bank
Accounts, each Minority Member shall immediately transfer the Minority Units to
the Buyer free and clear of all liens, encumbrances or any interests of any
third party and shall execute and deliver such conveyance and transfer documents
reasonably necessary to transfer and convey to Buyer all of such Minority Units.
2.    Representations and Warranties of the Minority Members. Each Minority
Member hereby represents and warrants to the Company, Buyer and Emeritus as
follows:
(a)    Such Minority Member has all the necessary power or capacity (as the case
may be) and authority to execute and deliver this Agreement and to perform such
Minority Member’s obligations hereunder.
(b)    This Agreement has been duly executed and delivered by such Minority
Member and constitutes the legal, valid and binding obligation of such Minority
Member, enforceable against such Minority Member in accordance with its terms.

-2-


 
23525-0058/LEGAL28608842.9

--------------------------------------------------------------------------------




(c)    Such Minority Member is the record and beneficial owner of the Minority
Units set forth on Exhibit A to the LLC Agreement, free and clear of all liens,
pledges, mortgages, deeds of trust, security interest, option or similar
encumbrances of any kind other than pursuant to any applicable securities laws
or the Credit Facility (“Liens”), has full right, title and interest in and to
the Minority Units being sold, and upon payment by (or on behalf of) Buyer of
the Signing Date Payment to the Bank Account, will transfer to Buyer good and
marketable title to all of the Minority Units set forth on Exhibit A to the LLC
Agreement, free and clear of any and all Liens. Such Minority Member has not
granted any option, right of first refusal, or similar rights of any sort with
respect to the Minority Units or any right to acquire the Minority Units or any
interest therein other than to Buyer under the LLC Agreement, the Put/Call
Agreement and this Agreement. Such Minority Member does not own and has no
interest in any of the Company’s equity other than the Minority Units set forth
on Exhibit A hereto, and such Minority Member does not own, has no interest in
and has no rights to purchase any equity interests or securities convertible
into equity interests of NOC or any of its subsidiaries.
(d)    The sale of the Minority Units will not conflict with, result in a breach
or violation of, or constitute a default under, any agreement, instrument,
order, judgment, decree, law or governmental regulation to which the Minority
Member is a party or is subject. No consent, approval, authorization or order of
any court, governmental agency or body or other party is required for the
consummation by the Minority Member of the sale of the Minority Units hereunder.
(e)    Such Minority Member has received all of the information that he, she or
it considers necessary or appropriate for deciding whether to agree to the sale
of the Minority Units to Buyer pursuant to this Agreement, including without
limitation with respect to the fact that Buyer has considered and engaged in,
and may in the future engage in or effect, a Strategic Event. The Minority
Member has knowledge of the Company's business, properties, prospects, and
financial condition and has had an opportunity to ask questions and receive
answers from officers and directors of Emeritus, Buyer and the Company regarding
the same. The Minority Member believes that the consideration offered for the
Minority Units pursuant to this Agreement represents a fair, just and reasonable
price for such Minority Units. The Minority Member acknowledges that, by selling
the Minority Units to Buyer pursuant to this Agreement, the Minority Member will
not benefit from any future appreciation in the value of the Minority Units,
independently or as a result of any Strategic Event. Except as set forth in this
Agreement, none of Emeritus, Buyer, the Company, or any of their respective
affiliates, attorneys, accountants and financial and other advisors, has made
any representations or warranties to such Minority Member.
(f)    Such Minority Member represents that he, she or it has consulted any tax,
legal and other advisors the Minority Member deems advisable in connection with
the disposition of the Minority Units and that the Minority Member is not
relying on the Emeritus, Buyer, the Company or their respective advisors for any
tax, legal or other advice.
3.    Representations and Warranties of Emeritus and Buyer. Emeritus and Buyer
hereby represent and warrant to the Minority Members as follows:
(a)    Each of Emeritus and Buyer has all the necessary power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.

-3-


 
23525-0058/LEGAL28608842.9

--------------------------------------------------------------------------------




(b)    This Agreement has been duly executed and delivered by each of Emeritus
and Buyer and constitutes the legal, valid and binding obligation of each of
Emeritus and Buyer, enforceable against it in accordance with its terms.
(c)    The purchase of the Minority Units will not conflict with, result in a
breach or violation of, or constitute a default under, any law applicable to
either Emeritus or Buyer or the terms of any indenture or other agreement or
instrument to which Emeritus or Buyer is a party or bound, or any judgment,
order or decree applicable to Emeritus or Buyer of any court, regulatory body,
administrative agency, governmental body or arbitrator having jurisdiction over
Emeritus or Buyer. No consent, approval, authorization or order of any court,
governmental agency or body or other party is required for the consummation by
Emeritus or Buyer of the purchase of the Minority Units hereunder.
4.    Termination of Obligations under LLC Agreement and the Put/Call Agreement.
Upon the payment by (or on behalf of) Buyer of the Signing Date Payment to the
Bank Account as set forth in Section 1(b), the Minority Member will have no
further rights whatsoever as a holder of equity interests of the Company and the
Minority Member's rights and obligations under the LLC Agreement and the
Put/Call Agreement shall terminate, and the Put/Call Agreement shall be null,
void and of no effect.
5.    Incentive Payment. Upon the execution of this Agreement, Buyer (or its
affiliate, at Buyer’s option) shall pay to Dale Clift an additional payment of
$320,000 (the “Incentive Payment”) in lieu of any annual or other performance or
incentive bonus that Dale Clift may have been entitled to under his existing
Amended and Restated Employment Agreement dated as of November 1, 2012, as
amended or modified (the “Employment Agreement”) with respect to the calendar
year ending December 31, 2013, less any applicable taxes, charges or other
withholdings required by applicable law in any applicable territory, or
otherwise properly authorized by Dale Clift. Dale Clift agrees and acknowledges
that receipt of such Incentive Payment is in lieu of any Annual Bonus or any
other performance or incentive bonus compensation that he would otherwise be
entitled to under the Employment Agreement and that upon payment of the
Incentive Payment, Employee expressly waives any right to receive any Annual
Bonus or other performance or incentive compensation under the Employment
Agreement with respect to the calendar year ending December 31, 2013.
6.    Definitions.
(a)    For purposes of this Agreement, a “Strategic Event” shall include but not
be limited to: (i) material change to the overall strategy or operation of the
business of Buyer and its subsidiaries, taken as a whole; (ii) significant
investment by a third party in the business of Buyer and its subsidiaries, taken
as a whole; (iii) creation or acquisition of a significant line of business not
currently included in the business of Buyer and its subsidiaries, taken as a
whole; (iv) divestiture of any material assets, business, division or operations
of Buyer and its subsidiaries, taken as a whole; (v) recapitalization of Buyer;
or (vi) any transaction that may constitute a Change in Control.
(b)    For purposes of this Agreement, a "Change in Control" shall be limited to
the following events affecting the ownership or control of Emeritus, the
Company, or the Company’s

-4-


 
23525-0058/LEGAL28608842.9

--------------------------------------------------------------------------------




wholly owned subsidiary, Nurse On Call, Inc. (“NOC”): (i) a merger,
consolidation or other transaction, in which equity securities possessing more
than fifty percent (50%) of the total combined voting power or total combined
fair market value of the outstanding equity securities of Emeritus are
transferred to a "person" (as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the "Exchange Act")) or "persons" different
from the persons holding those securities immediately prior to such merger or
consolidation, (ii) Emeritus consolidates with, or merges with or into, any
Person, or any Person consolidates with, or merges with or into, Emeritus, in
any such event pursuant to a transaction in which any of the outstanding voting
securities of Emeritus or such other Person are converted into or exchanged for
cash, securities or other property, other than any such transaction where the
voting securities of Emeritus outstanding immediately prior to such transaction
are converted into or exchanged for voting securities of the surviving or
transferee Person constituting a majority of the outstanding shares of such
voting securities of such surviving or transferee Person (immediately after
giving effect to such issuance), (iii) NOC shall no longer be a direct or
indirect subsidiary of Emeritus or the sale, transfer or other disposition of
all or substantially all of the assets of the NOC to a third party other than an
affiliate of Emeritus, (iv) the sale, transfer or other disposition of all or
substantially all of the assets of Emeritus, or (v) a change in the composition
of the Board of Directors (the “Board”) of Emeritus during any two-year period
such that the individuals who, as of the beginning of such two-year period,
constitute the Board of Emeritus (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board of Emeritus; provided, however, that
for purposes of this definition, any individual who becomes a member of the
Board of Emeritus subsequent to the beginning of the two-year period, whose
election, or nomination for election, by Emeritus’s shareholders was approved by
a vote of at least two-thirds of those individuals who are members of the Board
of Emeritus and who were also members of the Incumbent Board (or deemed to be
such pursuant to this proviso) shall be considered as though such individual
were a member of the Incumbent Board; and provided further, however, that any
such individual whose initial assumption of office occurs as a result of or in
connection with an actual or threatened solicitation of proxies or consents by
or on behalf of an entity (within the meaning of Section 13(d)(3) of the
Exchange Act) other than the Board of Emeritus shall not be considered a member
of the Incumbent Board.
(c)    For the purposes of this Agreement, "EBITDA" means, for any 12-month
period, (i)  NOC’s consolidated net income or net loss, as the case may be, for
such 12-month period, as determined in accordance with the Accounting
Principles, reduced by the amount of the Incentive Fee, plus (ii) to the extent
included as a deduction in calculating the net income or net loss, as the case
may be, referred to in clause (i) above, the sum of, without duplication, all
income tax expense attributable to NOC and its subsidiaries (without regard to
whether such expense relates to amounts paid or payable to governmental
authorities or to Emeritus), interest expense (net of interest income (including
cash and non-cash items)), amortization expense and depreciation expense minus
(iii) to the extent included in calculating the net income or net loss, as the
case may be, referred to in clause (i) above, any and all income or gain that
results from the sale of any assets or securities by NOC or any of its
subsidiaries outside the ordinary course of business, consistent with past
practice plus (iv) to the extent included in calculating the net income or net
loss, as the case may be, referred to in clause (i) above, any and all losses
that result from the sale of any assets or securities by NOC or any of its
subsidiaries outside the ordinary course of business, consistent with past
practice. No corporate overhead expense of Emeritus, Buyer or their respective
subsidiaries or affiliates (other

-5-


 
23525-0058/LEGAL28608842.9

--------------------------------------------------------------------------------




than the Company, NOC and their subsidiaries) attributable to the Company, NOC
and their subsidiaries shall be included in the calculation of EBITDA. In the
event the Company, NOC and their subsidiaries acquire legal, billing or other
back office services from Emeritus or its subsidiaries, such services will be
acquired pursuant to a written service agreement at no higher than fair market
value.
(d)    For the purposes of this Agreement, “Gross Valuation of NOC” means the
sum of (i) six (6) times the EBITDA for NOC and all of its subsidiaries for the
trailing twelve-month period (such amount, the “Initial Valuation”); and (ii)
Net Cash of NOC and all of its subsidiaries. For avoidance of doubt, EBITDA and
the Gross Valuation of NOC for any period shall be calculated in the manner set
forth in Exhibit C (which shows the estimated calculation for purposes of
determining the Signing Date Payment), but subject to the definitions of EBITDA
and Net Cash set forth herein.
(e)    For the purposes of this Agreement, “True-up Amount” means .0883
multiplied by an amount equal to: (i) the Gross Valuation of NOC as of the last
calendar day of the month immediately preceding the Second Payment Date, minus
(ii) the Gross Valuation of NOC as of the last calendar day of the month
immediately preceding the date hereof.
(f)    For the purposes of this Agreement, “Net Cash” of NOC means, as of a
specified date:
(i) cash set forth on NOC’s balance sheet as of such specified date (“Cash”),
less
(ii) an amount equal to $2,812,808.80 (the “Initial Emeritus Cash
Contribution”), less
(iii) all outstanding indebtedness for borrowed money of NOC and any of its
subsidiaries not yet disbursed to the Members or used for strategic purposes of
NOC, plus
(iv) any principal amount of indebtedness for borrowed money of NOC (or any of
their subsidiaries) that is voluntarily prepaid (without any obligation to do
so) during the period from the date hereof through the Second Payment Date, plus
(v) distributions of cash made by the Company or NOC (or any of its
subsidiaries) to the Company’s Members during the period from the date hereof
through the Second Payment Date (provided, however, that for purposes of this
Agreement, any payments pursuant to that certain Tax Sharing Agreement dated as
of November 1, 2012 between Emeritus and the Company shall not constitute
distributions), plus
(vi) any additional indebtedness for borrowed money incurred by the Company or
NOC (or any of their subsidiaries) from the date hereof through the Second
Payment Date.

-6-


 
23525-0058/LEGAL28608842.9

--------------------------------------------------------------------------------




(g)    For the purposes of this Agreement, “Accounting Principles” means United
States generally accepted accounting principles as applied by the Company on the
date hereof.
(h)    The parties agree that for purposes of calculating the Gross Value of NOC
as of the last calendar day of the month immediately preceding the Second
Payment Date, to the extent that the Signing Date Payment and the Incentive Fee
are not fully paid directly from the cash of NOC, Net Cash shall be reduced by
an amount equal to any portion of the Signing Date Payment and the Incentive Fee
not paid directly from cash of NOC.
7.    Conduct of the Business of the Company and its Subsidiaries. During the
period from the date hereof through the Second Payment Date, (a) Buyer shall not
permit the Company, NOC or its subsidiaries to acquire (through an equity
transfer, an acquisition of assets or any other similar manner) any entity or
business that is not primarily engaged (as of the date of such acquisition) in a
line of business in which NOC and/or its subsidiaries are also engaged as of the
date of such acquisition without the prior consent of Dale Clift, which consent
shall not be unreasonably withheld and (b) Buyer shall cause the Company and its
subsidiaries to be operated in the ordinary course consistent with past
practice.
8.    Guarantee.
(a)    Emeritus (i) shall cause Buyer to fulfill and comply with all of its
obligations under this Agreement, (ii) absolutely, unconditionally and
irrevocably guarantees, as a principal and not as a surety, to the Minority
Members and Dale Clift the due and timely performance by Buyer of Buyer's
covenants, agreements, obligations, commitments and undertakings given or
undertaken or expressed to be given or undertaken under this Agreement.
(b)    The guarantee in this Section 8(b) is a guarantee of payment and
performance, and not merely of collection, and Emeritus acknowledges and agrees
that no release or extinguishments of Buyer's obligations or liabilities (other
than in accordance with the terms of this Agreement), whether by decree in any
bankruptcy proceeding or otherwise, shall affect the continuing validity and
enforceability of this guarantee.
(c)    Emeritus hereby waives, for the benefit of the Minority Members, any
right to require the Minority Members, as a condition of payment or performance
by Emeritus, to proceed against Buyer or pursue any other remedies whatsoever.
The parties hereto acknowledge and agree that obligations of Emeritus hereunder
are independent of the obligations of Buyer and that a separate action may be
brought against Emeritus, whether or not such action is brought against Buyer or
whether Buyer is joined in such action. Emeritus hereby agrees that its
liability hereunder shall not be contingent upon the exercise or enforcement by
the Minority Members or of whatever remedies they may have against Buyer or any
of its affiliates, except as otherwise provided in this Agreement.
9.    Release.
(a)    Signing Date Release. In consideration of the payment by (or on behalf
of) Buyer of the Signing Date Payment to the Bank Account on behalf of the
Minority Members, each Minority Member on behalf of such Minority Member and
his, her or its heirs, beneficiaries, legal

-7-


 
23525-0058/LEGAL28608842.9

--------------------------------------------------------------------------------




representatives, employees, assigns and successors (collectively, the
“Releasees”) agree not to sue and waive, fully release and discharge Emeritus,
Buyer, the Company, NOC and its subsidiaries and their respective directors,
officers, shareholders, members, agents, employees, representatives, attorneys,
parents, subsidiaries and successors (the “Released Parties”) from any and all
claims, demands, actions, causes of action, Losses (as defined in the Unit
Purchase Agreement), liabilities or obligations, of whatever kind or nature in
law, equity or otherwise, whether now known or unknown, vested or contingent,
which the Releasee may have as of the date of this Agreement against the
Released Parties, or any of them; provided, however, that nothing in this
Section 9(a) shall be deemed to constitute a release by any Minority Member of,
or agreement not to sue in connection with, (i) any right to the Second Payment
pursuant to this Agreement (including any right to sue or otherwise enforce its
rights to the Second Payment), (ii) any rights arising under any employment
arrangement with the Company or any of its subsidiaries to which he, she or it
is a party or any termination of any such arrangement, or (iii) any rights under
the Unit Purchase Agreement.
(b)    Second Date Release. In consideration of, and as a condition to, the
payment by (or on behalf of) Buyer of the Second Payment to the Bank Account on
behalf of the Minority Members, each Minority Member shall, prior to payment of
the Second Payment, execute and deliver to Buyer a release in the form attached
hereto as Exhibit D (the “Second Date Release”).
(c)    Dale Clift Acknowledgment. Dale Clift, on behalf of himself and his
heirs, beneficiaries, legal representatives, assigns and successors, agrees and
acknowledges that upon payment by (or on behalf of) Buyer of the Incentive
Payment to the bank account specified by Dale Clift pursuant to Section 5 of
this Agreement, (i) Dale Clift shall have no further rights to any payment,
other than any amounts payable pursuant to the Employment Agreement; and (ii)
agrees not to sue and waives, fully releases and discharges the Released Parties
from any and all claims, demands, actions, causes of action, Losses or
liabilities, of whatever kind or nature in Law, equity or otherwise, whether now
known or unknown, vested or contingent, and whether or not concealed or hidden,
which Dale Clift may have as of the date of this Agreement against the Released
Parties, or any of them; provided, however, that nothing in this Section 9(c)
shall be deemed to constitute a release by Dale Clift of any right to enforce
his rights under the Employment Agreement.
10.    Miscellaneous.
(a)    Entire Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any and all prior agreements, arrangements or understandings, written
or oral, between the parties with respect to such subject matter, except for any
employment agreement between Nurse On Call, Inc. and a Minority Member or Dale
Clift which shall remain in full force and effect.
(b)     Assignment; Binding Effect. This Agreement may not be assigned by any
Party hereto without the consent of the other parties hereto; provided however,
that Emeritus and Buyer may each assign their respective rights and obligations
under this Agreement in connection with a Change in Control without the prior
consent of any party hereto and Buyer may assign to any affiliate without the
prior consent of any party hereto. This Agreement, subject to the foregoing, is
intended to bind and inure to the benefit of the each of the Minority Members,
Emeritus, Buyer

-8-


 
23525-0058/LEGAL28608842.9

--------------------------------------------------------------------------------




and solely with respect to Sections 5, 9(c) and 10, Dale Clift, and their
respective heirs, estate, personal representatives, successors and permitted
assigns. Nothing herein expressed or implied is intended to confer on any person
other than the parties hereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement, other than NOC and its subsidiaries, which
are hereby made third party beneficiaries of Section 9(a).
(c)    Amendments in Writing. Except as expressly provided herein, no amendment,
modification or rescission of this Agreement shall be effective unless set forth
in writing and signed by all of the parties hereto.
(d)    Further Assurances. Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.
(e)    Severability. In the event that any provision contained in this Agreement
shall be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.
(f)    Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute one agreement binding on the parties
hereto. Delivery of an executed signature page to this Agreement, or any
amendment, waiver, consent or supplement hereto or thereto, by facsimile
transmission or electronic mail (including .PDF format) shall be as effective as
delivery of a manually signed counterpart hereof.
(g)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware applicable therein, and each
of the parties hereto expressly agrees to the jurisdiction of the courts of the
State of Delaware, without giving effect to any choice of law or conflict of law
rules or provisions that could cause the applications of the laws of any
jurisdiction other than the State of Delaware.
(h)    Arbitration. If any dispute relating to or arising from this Agreement
cannot be settled by the parties, then they shall submit the dispute to binding
arbitration by an arbitrator selected in the following manner: Within twenty
(20) days of receiving written demand for arbitration, each party involved in
the dispute shall select an individual to represent it in the selection of an
arbitrator. If the individuals selected by the parties cannot agree upon an
impartial arbitrator within thirty (30) days from the date written demand for
arbitration is filed, the arbitrator shall be selected by a Judge of the
Superior Court (or a comparable court) in the county where the Company's
principal place of business is located upon 3 days' notice. Any arbitration
shall be conducted in accordance with the rules of JAMS then in effect, with any
judgment upon an award entered in the Superior Court (or a comparable court) in
the county where the Company's principal place of business is located. The
selected arbitrator also shall determine which party is the prevailing party,
and the non-prevailing party shall pay all costs and expenses associated with
the arbitration, including the prevailing party’s reasonable litigation costs
and other arbitration-related expenses.

-9-


 
23525-0058/LEGAL28608842.9

--------------------------------------------------------------------------------




(i)    Confidentiality. Each party agrees to keep confidential (A) the
existence, contents and terms of this Agreement, and (B) any material non-public
information regarding Emeritus, including without limitation any discussions
regarding a Strategic Event involving Emeritus (such information in (A) and (B),
“Confidential Information”) and shall not disclose any such Confidential
Information to any third party, except: (1) to the extent such party is required
by applicable law, regulation or legal process to make such disclosure,
including such disclosure as Emeritus may reasonably determine to be required to
comply with its reporting obligations under the Securities Exchange Act of 1934,
as amended; provided, that unless prohibited by applicable law, each Minority
Member shall notify Emeritus and Buyer prior to any such required disclosure and
consult with Emeritus and the Company regarding the nature, necessity and extent
of such disclosure; and (2) only with respect to the Confidential Information
described in clause (i)(A) above, to its accounting, tax or legal advisors, on a
need-to-know basis subject to the agreement by such advisors to keep such
information confidential.
(j)    Specific Performance. Each of the parties acknowledges and agrees that
the other parties hereto would be damaged irreparably if any of the provisions
of this Agreement are not performed in accordance with their specific terms or
are otherwise breached. Accordingly, each of the parties agrees that the other
parties will be entitled to seek an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to seek to enforce specifically
this Agreement and its terms and provisions, in addition to any other remedy to
which it may be entitled, at law or in equity.
(k)    Legal Representation. Each of the parties to this Agreement hereby
agrees, on its own behalf and on behalf of its directors, members, partners,
officers, employees and affiliates, that Hogan Lovells LLP has served as counsel
solely to the Minority Members in connection with the negotiation, preparation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and each of the parties hereto hereby consents
thereto and waives any conflict of interest arising specifically therefrom, and
each of such parties hereby consents to and waives, and shall cause any
affiliate thereof to consent to and waive, any conflict of interest arising from
such representation.
[Signature Page Follows]

-10-


 
23525-0058/LEGAL28608842.9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.
EMERITUS:
EMERITUS CORPORATION

By:    /s/Mark Finkelstein    
Its:    EVP-Corporate Development,    
    General Counsel & Corporate Secretary    

BUYER:
EMERICARE NOC LLC

By:    /s/Mark Finkelstein    
Its:    Authorized Signatory    
MINORITY MEMBERS:
AFFECTIONATE HOME HEALTH CARE, LLC


By /s/Dale Clift
Dale Clift
Its: Sole Member


By:    /s/Jamie S. Hynes
JAMIE S. HYNES


By:    /s/Kimberly A. Wier
KIMBERLY A. WIER


DALE CLIFT


_/s/Dale Clift___________________________
Dale Clift

[Signature Page to Buy-Out Agreement]



--------------------------------------------------------------------------------






EXHIBIT A
PRO RATA SHARE OF MINORITY MEMBERS


Member:
Minority Units
Pro Rata Share
Affectionate Home Health Care, LLC
706,710
80.0%
Jamie S. Hynes
88,340
10.0%
Kimberly A. Wier
88,340
10.0%









